 

Exhibit 10.3

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Long-Term Incentive Compensation Award

                            Performance Period

 

This Restricted Stock Unit Award Agreement (the “Agreement”) made under the Foot
Locker 2007 Stock Incentive Plan, Amended and Restated as of May 19, 2010 (the
“Plan”) as of the       day of                 by and between Foot Locker, Inc.,
a New York corporation with its principal office located at 112 West 34th
Street, New York, New York 10120 (the “Company”) and                          .

 

1. General. As a participant in the Company’s long-term incentive compensation
program for the                     Performance Period which covers the fiscal
years beginning             and                      (the “Performance Period”),
you were granted a long-term incentive award that will be payable following the
end of the Performance Period, provided the performance goals set by the
Compensation and Management Resources Committee (the “Compensation Committee”)
of the Board of Directors of the Company on                           for the
Performance Period are achieved. The award is payable as follows: 50 percent of
the award is payable in cash under the Long-Term Incentive Compensation Plan
(the “LTIP”), and 50 percent of the award is payable in restricted stock units
(“RSUs”) under the Plan as provided herein. The RSUs are intended to constitute
“Other Stock-Based Awards” under the Plan. Each RSU represents the right to
receive one share of the Company’s Common Stock, par value $.01 per share
(“Common Stock”), upon the satisfaction of the terms and conditions set forth in
this Agreement and the Plan.

 

This Agreement sets forth the terms and conditions with regard to the portion of
your long-term award that is payable in RSUs. You have been granted
                     RSUs, subject to the conditions set forth herein. Unless
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan.

 

2. Earning of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, you shall be entitled to receive, for each RSU earned in accordance
with this Section 2 and Appendix A hereto, one share of Common Stock. You shall
earn the number of RSUs set forth above for achievement at the maximum
performance goal as specified in Appendix A attached hereto, subject to
adjustment for achievement below the maximum performance goal in accordance with
the provisions of Appendix A attached hereto. If the threshold performance level
set forth in Appendix A is not achieved, none of the RSUs granted to you shall
be earned. The Compensation Committee shall certify the level of achievement of
the performance goals during the Company’s first fiscal quarter in
                     and at such time shall determine the number of RSUs you are
eligible to receive, subject to the provisions of Section 3 below.

 

3. Vesting and Delivery.

 

(a) The RSUs you are eligible to receive as described in Section 2 shall be

 



subject to a one-year holding period following the end of the Performance Period
and shall become vested on                      (the “Vesting Date”). Subject to
the terms of this Agreement and the Plan, shares of Common Stock equal to the
number of RSUs you earn shall be delivered to you as described below if you have
been continuously employed by the Company or its subsidiaries within the meaning
of Section 424 of the Code (the “Control Group”) until such Vesting Date.

 

(b) Other than as specifically provided herein, there shall be no proportionate
or partial vesting in the periods prior to the Vesting Date, and all vesting
shall occur only on the Vesting Date, subject to your continued employment with
the Control Group as described in Section 3(a).

 

(c) Upon a Change in Control as defined in Appendix B hereto that occurs
following the end of the Performance Period and the certification by the
Compensation Committee of the achievement of the performance goal, all unvested
RSUs shall become immediately vested and shall be paid in accordance with
Section 3(f).

 

(d) Upon a Change in Control as defined in Appendix B hereto that occurs prior
to the end of the Performance Period, or coincident with or following the end of
the Performance Period and prior to the certification by the Compensation
Committee of the achievement of the performance goal, you shall be entitled to
receive a pro rata portion of the RSUs that you would have been entitled to
receive based on the actual performance level achieved for any completed year in
the Performance Period and the achievement of a target performance level for the
remainder of the Performance Period, as set forth in Appendix A, such RSUs shall
become immediately vested and shall be paid in accordance with Section 3(f). The
pro rated portion shall be determined by multiplying the number of RSUs you
would have been entitled to receive without respect to the Change in Control by
a fraction, the numerator of which is the number of days from
                          to date of the earlier of the Change in Control or the
last day of the Performance Period and the denominator of which is the total
number of days in the Performance Period without respect to the Change in
Control.

 

(e) In the event of your Termination by reason of death, Disability (within the
meaning of Code Section 409A(a)(2)(C)(i) or (ii)) or Retirement prior to the
Vesting Date, on the Vesting Date you (or in the event of your death, your
estate) shall receive a pro rata portion of the RSUs that you would have
received if you had been employed by the Company on the Vesting Date, based on
the actual level of achievement of the performance goals set forth in Appendix
A. The pro rated portion shall be determined by multiplying the number of RSUs
you would have been entitled to receive if you had not incurred such Termination
by a fraction, the numerator of which is the number of days from
                     to the date of your Termination and the denominator of
which is the total number of days in the Performance Period, and shall vest on
the Vesting Date and shall be paid in accordance with Section 3(f).
Notwithstanding the foregoing, in the event of a Change in Control following
your death, Disability (within the meaning of Code Section 409A(a)(2)(C)(i) or
(ii)) or Retirement, but prior to the certification by the Compensation
Committee of the achievement of the performance goal, the provisions of Section
3(d) above shall supersede this Section 3(e).

 





(f) Subject to Section 8, the Company shall issue and deliver to you shares of
the Company’s Common Stock equal to the number of vested RSUs you earn within 30
days following the earlier of a Change in Control or the Vesting Date.

 

4. Forfeiture.

 

(a) Any RSUs that are not earned in accordance with Section 2 or vested in
accordance with Section 3 of this Agreement shall be forfeited without
compensation following the Compensation Committee’s certification of the goals
for the Performance Period.

 

(b) Except as expressly set forth in Section 3(e), in the event of your
Termination prior to the Vesting Date or your breach of the Non-Competition
Provision in Section 10, all unvested RSUs shall be forfeited to the Company,
without compensation.

 

5. Adjustments. RSUs shall be subject to the adjustment provisions included in
Section 5(e) of the Plan.

 

6. Withholding. You agree that:

 

(a) No later than the date on which any RSUs shall have become vested, you will
pay to the Company, or make arrangements satisfactory to the Company regarding
payment (including through the withholding of shares from the award) of, any
federal, state, international, or local taxes of any kind required by law to be
withheld with respect to any RSUs which shall have become so vested; and

 

(b) The Company shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to you any federal, state,
international or local taxes of any kind required by law to be withheld with
respect to any RSUs which shall have become so vested.

 

7. Special Incentive Compensation. You agree that the award of the RSUs is
special incentive compensation and that the RSUs will not be taken into account
as “salary” or “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement or profit-sharing plan of the Company or
any life insurance, disability or other benefit plan of the Company, except as
specifically provided in any such plan.

 

8. Delivery Delay. Notwithstanding anything herein, the delivery of any shares
of Common Stock for vested RSUs may be postponed by the Company for such period
as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such shares shall constitute a
violation by you or the Company of any provisions of any law or of any
regulations of any governmental authority or any national securities exchange.

 

9. Restriction on Transfer of RSUs. You shall not sell, negotiate, transfer,
pledge, hypothecate, assign or otherwise dispose of the RSUs. Any attempted
sale, negotiation, transfer, pledge, hypothecation, assignment or other
disposition of the RSUs or unvested shares in violation of the Plan or this
Agreement shall be null and void.

 





10. Non-Competition.

 

(a) Competition. By accepting this award of RSUs, as provided below, you agree
that during the “Non-Competition Period” you will not engage in “Competition”
with the Control Group. As used herein, “Competition” means:

 

(i) participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within the United States of America or in any other
country where any of your former employing members of the Control Group does
business, in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel and sporting goods conducted by the
Control Group (the “Athletic Business”), or (B) a business that in the prior
fiscal year supplied product to the Control Group for the Athletic Business
having a value of $20 million or more at cost to the Control Group; provided,
however, that such participation shall not include (X) the mere ownership of not
more than 1 percent of the total outstanding stock of a publicly held company;
(Y) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in competition with
the Athletic Business or for a business which supplies product to the Control
Group for the Athletic Business; or (Z) any activity engaged in with the prior
written approval of the Chief Executive Officer of the Company; or

 

(ii) intentionally recruiting, soliciting or inducing, any employee or employees
of the Control Group to terminate their employment with, or otherwise cease
their relationship with the former employing members of the Control Group where
such employee or employees do in fact so terminate their employment.

 

(b) “Non-Competition Period”. As used herein, “Non-Competition Period” means:
the period commencing                           and ending on the Vesting Date,
or any part thereof, during which you are employed by the Control Group and (ii)
if your employment with the Control Group terminates for any reason during such
period, the one/two-year period commencing on the date your employment with the
Control Group terminates. Notwithstanding the foregoing, the Non-Competition
Period shall not extend beyond the date your employment with the Control Group
terminates if such termination of employment occurs following a “Change in
Control” as defined in Attachment B hereto.

 

(c) Breach of Non-Competition Provision. You agree that your breach of the
provisions included herein under Section 10 under the heading “Non-Competition”
(the “Non-Competition Provision”) would result in irreparable injury and damage
to the Company for which the Company would have no adequate remedy at law. You
agree, therefore, that in the event of a breach or a threatened breach of the
Non-Competition Provision, the Company shall be entitled to (i) an immediate
injunction and restraining order to prevent such breach, threatened breach, or
continued breach, including by any and all persons acting for or with you,
without having to prove damages, and (ii) any other remedies to which the
Company may be entitled at



 



law or in equity. The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach of the
Non-Competition Provision, including, but not limited to, recovery of damages.
In addition, in the event of your breach of the Non-Competition Provision, the
RSUs covered by this Agreement that are then unvested shall be immediately
forfeited. You and the Company further agree that the Non-Competition Provision
is reasonable and that the Company would not have granted the award of RSUs
provided for in this Agreement but for the inclusion of the Non-Competition
Provision herein. If any provision of the Non-Competition Provision is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities, or geographic area as to which it may be
enforceable. The validity, construction, and performance of the Non-Competition
Provision shall be governed by the laws of the State of New York without regard
to its conflicts of laws principles. For purposes of the Non-Competition
Provision, you and the Company consent to the jurisdiction of state and federal
courts in New York County, New York.

 

11. Not an Employment Agreement.

 

The award of RSUs hereunder does not constitute an agreement by the Company to
continue to employ you during the entire, or any portion of the, term of this
Agreement, including but not limited to any period during which the RSUs are
outstanding.

 

12. Miscellaneous.

 

(a) In no event shall any dividend equivalents accrue or be paid on any RSUs.

 

(b) This Agreement shall inure to the benefit of and be binding upon all parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

(c) This Agreement shall be subject to any compensation recoupment policy that
the Company may adopt.

 

(d) This Agreement constitutes the entire agreement between the parties and
cannot be changed or terminated orally. No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

 

(e) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 





(f) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

(g) This Agreement is subject, in all respects, to the provisions of the Plan,
and to the extent any provision of this Agreement contravenes or is inconsistent
with any provision of the Plan, the provisions of the Plan shall govern.

 

(h) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

(i) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at, in the case of the Company, the address set
forth at the heading of this Agreement and, in the case of you, your principal
residence address as shown in the records of the Company, or to such other
address as either party may designate by like notice. Notices to the Company
shall be addressed to the General Counsel.

 

(j) This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the State of New York
without regard to its conflicts of laws principles.

 

(k) Although the Company does not guarantee the tax treatment of the RSUs, this
Agreement is intended to comply with, or be exempt from, the applicable
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Accordingly, in the event that you
are a “specified employee” within the meaning of Code Section 409A as of the
date of your separation from service (as determined pursuant to Code Section
409A and any procedure set by the Company), any award of RSUs payable as a
result of such separation from service shall be settled no earlier than the day
following the six- month anniversary of your separation from service, or, if
earlier, your death.

 

(l) To indicate your acceptance of the terms of this Agreement, you must sign
and deliver or mail not later than                 a copy of this Agreement to
the General Counsel of the Company at the address provided in the heading of
this Agreement.

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  FOOT LOCKER, INC.             By:                     Executive  

 



APPENDIX B

 

Change in Control

 

A Change in Control shall mean any of the following: (i) the merger or
consolidation of the Company with, or the sale or disposition of all or
substantially all of the assets of the Company to, any Person other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty percent (50%) or more of the combined voting
power of the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), of securities representing more than the
amounts set forth in (ii) below; (ii) the acquisition of direct or indirect
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), in the aggregate, of securities of the Company
representing thirty-five percent (35%) or more of the total combined voting
power of the Company’s then issued and outstanding voting securities by any
Person acting in concert as of the date of this Agreement; or (iii) during any
period of not more than twelve (12) months, individuals who at the beginning of
such period constitute the Board of Directors of the Company (referred to herein
as the “Board”), and any new director whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (⅔) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

 